Citation Nr: 1629883	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).



REPRESENTATION

Veteran represented by:	Nicole Knoll, Agent



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1970 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, the case was remanded [by a Veterans Law Judge other than the undersigned] for additional development.  The case has now been assigned to the undersigned.

The Veteran had also initiated appeals of denials of service connection for left and right upper extremity peripheral neuropathy.  A November 2015 rating decision granted service connection for both left and right upper extremity median and ulnar nerve peripheral neuropathy.  Consequently, those matters are not before the Board.

[The Veteran had also initiated appeals of the effective date assigned for the awards of: service connection for type 2 diabetes mellitus with erectile dysfunction, tinnitus, residuals of cerebral vascular accidents, left and right lower extremity peripheral neuropathy; special monthly compensation based on loss of use of a creative organ; and a higher (50 percent) rating for posttraumatic stress disorder (PTSD).  However, following the issuance of a February 2014 statement of the case (SOC), the Veteran specifically excluded these issues on his March 2014 VA Form 9 and did not file a timely substantive appeal with regard to any of these seven issues.  Consequently, those matters are not before the Board.]

[A November 2015 supplemental SOC (SSOC) erroneously listed eight increased rating issues (for left and right upper extremity peripheral neuropathy, left and right lower extremity peripheral neuropathy, bilateral hearing loss, PTSD, residuals of cerebral vascular accidents, and type II diabetes mellitus with erectile dysfunction) that are not shown to have been claimed or appealed by the Veteran.  Consequently, those matters are not before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

The Veteran current service-connected disabilities are: PTSD (rated 50 %); type 2 diabetes mellitus with erectile dysfunction (20 %); tinnitus (10 %); residuals of cerebral vascular accidents, associated with type 2 diabetes mellitus (10 %); left and right lower extremity peripheral neuropathy, associated with type 2 diabetes mellitus (10 % each); left and right upper extremity median and ulnar nerve peripheral neuropathy, associated with type 2 diabetes mellitus (10 % each); and bilateral hearing loss (0 %); the current combined rating is 80 %.

The most recent VA treatment reports currently associated with the record are dated in February 2014.  On an April 2014 VA Form 21-8940, the Veteran noted that he was getting regular checkups at a VA facility.  On VA central nervous system examination in October 2015, it was noted that in May 2014 he had been seen urgently for shoulder pain and was referred for physical therapy, but he had declined due to "busy work schedule.  Remodeling home."  On VA peripheral nerves examination in October 2015, the VA examiner outlined a review of the Veteran's pertinent VA treatment reports, including some dated in May 2014, July 2014, and November 2014; it was noted that the July 2014 treatment report had stated that the Veteran was working full-time.  On remand, all outstanding VA treatment reports dating since February 2014 must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his service-connected disabilities, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified.  The AOJ should also secure for the record complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for such disabilities since February 2014, to specifically include the May 2014, July 2014, and November 2014 treatment reports noted above.

2.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim for a TDIU rating.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his agent opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

